DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings (Figures 1-3 and 6) are objected to as failing to comply with 37 CFR 1.84(p) (4) because in the drawings of Figure 1 there is no present descriptive legend for reference character 14. It becomes difficult as an Examiner to clearly identify what reference character 14 represents without having to view the specifications.
	In Figure 2, because there are no present reference characters for labels “To Network” and “To Field of View” in the drawings of Figure 2.
In Figure 3, because there are no present descriptive legends for reference characters 102, 103, 16, 105, 14 and 106. It becomes difficult as an Examiner to clearly identify what reference characters represents without having to view the specifications.
In Figure 6, because there are no present descriptive legends for reference characters 19, 14, 401-409 and 411. It becomes difficult as an Examiner to clearly identify what reference character 14 represents without having to view the specifications


Specification


The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
In Par. (0022) lines 5-7, the specification refers to reference character 27 “media processing application” that is not present in the drawings of Figure 1.
In Par. (0029) lines 1-3, the specification states “or the time the ledger entry is committed in the blockchain.   which” should read “or the time the ledger entry is committed in the blockchain, which”  , the period “.” Should be replaced with a comma “,” or capitalize the word “which” to make it a more grammatically correct sentence.  


Claim Objections

Claim 2 and 20 are objected to because of the following informalities:

In regards to Claim 2 line 3, the applicant recites the limitation “the image hash”, this becomes unclear because the image hash has not been properly recited prior to it being stated in claim 2. It creates confusion as to which image hash the applicant is referring to, if the applicant is referring to a robust image hash recited in independent claim 1 or if the applicant is referring to a new embodiment of the image hash. The specification states in Par. (0027) “Unlike hash functions in cryptography that are sensitive to slight changes in the input data, the image hash is robust against normal image processing. In general, an acceptable image hash should be reasonably short, robust to ordinary image manipulations, and sensitive to tampering”. Therefore it will be broadly and reasonably interpreted that the image hash is referring to the robust image hash recited in independent claim 1. Examiner suggest amending the claim to reflect consistent claim language already recited previously, by either using the limitation “robust image hash” or using the phrase “a” in front of image hash. Appropriate correction is required.



In regards to Claim 2 line 4, the applicant recites the limitations “immutable timestamp” and “location certificate” this is unclear an immutable timestamp and location certificate have already been recited previously in independent claim 1. It creates confusion if the applicant is referring to a new embodiment of the immutable timestamp and location certificate taken or if it is the same immutable timestamp and location certificate recited earlier in independent claim1. The specification states in Par. (0025) “a hash and location timestamp generated by the mobile electronic device 12 required for the blockchain to serve as an immutable spatio-temporal alibi, described in greater detail herein. The immutable timestamp provides the time that the ledger entry is committed in the blockchain.” Therefore it will be broadly and reasonably interpreted that immutable timestamp and location certificate are referring to the same limitations recited in claim 1. Examiner suggest using the phrase “the” in front of immutable timestamp and location certificate to avoid confusion and follow the correct claim language pattern as recited in dependent claims 11 and 20. Appropriate correction is required.
In regards to Claim 2 lines 5-6, the applicant recites the limitation “the information”, this becomes unclear as the information was never previously recited prior to it being stated in claim 2. It creates confusion as to what information the applicant is referring to, if the applicant is referring to the media data, timestamp or location. The specification state in Par. (0024) “One consensus participant generates a 



In regards to Claim 20, the applicant recites the limitation on line 5 “and a hash of metadata of the media dto a consensus node” should read “and a hash of metadata of the media to a consensus node”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


Claims 6 and 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In regards to Claim 6, the applicant recites the limitation “provides a proof of authenticity of the media data at a time of upload to a remote media storage location.”, this becomes unclear because it is not present anywhere in the specifications a proof of authenticity correlating to a time of upload to a remote media storage location. Because there is a lack of written description it becomes difficult to assess the scope of the claim. The specification only states in Par. (0020) “provides a proof of authenticity of the media data at a time of upload to a remote media storage location.” But does not recite anything in regards to a time of upload to a remote storage media location. Therefore it will be broadly and reasonably interpreted that the claim is referring to a timestamp or time of uploading to remote storage device or location. Appropriate correction is required.


In regards to Claim 8, the applicant recites the limitation “the blockchain network includes an open source distributed ledger protocol.” This becomes unclear because there is no written description present anywhere in the specification that further defines the use of this protocol and how it is implemented in the blockchain network, it becomes difficult as an Examiner to fully assess the scope of the claims without a proper description as to how the open source distributed ledger protocol is utilized. The specification only states in Par. (0024) “the participants of a blockchain, referred to as consensus participants, can execute a voting-based consensus protocol which is preferable to a compute intensive process.” But there is no example or description of open source defined in the specification. Therefore examiner will broadly and reasonably interpret the claims to be an open source protocol utilized in the blockchain. Appropriate correction is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter

In regards to Claim 19, claim 19 is rejected under U.S.C. 101 because the claims are directed to non-statutory subject matter. Claim 19 is directed to “a computer program product” and recites “a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising: computer readable program code”. Under a recent precedential opinion, the scope of the recited “computer readable storage medium” encompasses transitory media such as signals or carrier waves, whereas the specification fails to clarify and does not limits the computer readable storage medium to non-transitory forms See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The specifications state in Par. (0058) ““Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a non-transient computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to,… In the context of this document, a computer readable storage medium may be any tangible medium that can contain or store a program for use by or in connection with an instruction execution system, apparatus, or device.” By stating “or” and “may not be limited to” the applicant does not provide a distinct clarifications as to which embodiment the computer readable storage medium is using and becomes broadly and reasonably interpreted because of the phrase “or” and “may not be limited to” that the computer readable storage medium has transitory properties and is thereby rejected as such. The Examiner respectfully suggests that the A non-transitory computer readable storage medium” or “a computer readable storage device” to make the claim statutory under 35 USC 101.
In regards to Claim 20, claim 20 is also rejected under 35 U.S.C 101 being directed to non-statutory subject matter for the same reasons


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raspotnik et al. (U.S Pub. No. 20190130190, hereinafter referred to as “Raspotnik") in further view of Schumacher et al. (U.S No. 6269446, hereinafter referred to as “Schumacher”)


In regards to Claim 1, Raspotnik teaches a digital media authentication system, comprising: (Par. (0006) “media authentication system using an example distributed ledger.”; media authentication system)
a media processing application executed by a mobile electronic device that computes a robust image hash for media data acquired by the mobile electronic device; (Par. (0011) “a media generating device, such as a camera, a smartphone, etc., includes a hash generator that generates a hash of the media content generated by the media generating device”; media processing application that computes image hash (media generating device with hash generator that generates hash)), (Par. (0022) “The media generating device 110 also includes a hash generator 116 that is configured to generate a hash of the media generated by the camera 112”; image hash (hash of media generated by camera)), (Par. (0047) “a special purpose computing system and specialized software (such as a mobile device or network appliance executing service software), or other computing configurations”; acquired by mobile electronic device (mobile device corresponding to application (software) being executed))
a blockchain network that maintains a ledger entry that includes the robust image hash, an immutable timestamp, and a location ……. of the media data. (Par. (0018) “Different types of media transactions may be transmitted to, approved by, and stored in the distributed ledger 102. A media attestation transaction includes information blockchain network (distributed ledger) storing location and timestamp (date and time)), (Par. (0012) “a camera may be configured to store a video file in a number of pieces of video files, with each piece including a five second worth of media. In such an implementation, whenever such piece of media is stored, the hash generator generates a hash corresponding to the stored piece of media.”; robust image hash (media correlating to video that is hashed)), (Par. (0023) “the hash generator 116 generates hash of portions of media, where the size of the media portions may be determined based on the various parameters related to the media generating device”; media correlating to hash), (Par. (0028) “The distributed ledger 102 stores the hash values and/or the related header values as transactions on the blocks 104, 106 of the distributed ledger 102.”; hash stored and maintained on blockchain network (distributed ledger))
However Raspotnik does not explicitly teach a location attestation system that validates a location context of the media data, the location context determined in response to an object scene in a field of view of the mobile electronic device captured for conversion to the media data; and certificate validating the location context.
Wherein Schumacher teaches a location attestation system that validates a location context of the media data, the location context determined in response to an object scene in a field of view of the mobile electronic device captured for conversion to the media data; and (Col. 2 lines 4-15 “authenticates image data from digital cameras that have captured GPS-derived data as well as image data. A message digest is created for the image data, with the message digest being derived from the image data itself together with GPS-derived data such as time stamp data, location data”; location attestation system (authenticates image data [..] captured GPS-derived data)), (Col. 2 lines 23-30 “ a digital signature which verifies the authenticity of the image data, and which also verifies the authenticity of the event based on the GPS-derived data in the header”; location attestation system ( verifies authenticity of the image data [.] of event based on the GPS)), (Col. 4 lines 9-25 “by which digital image data obtained by camera 10 is provided with a digital signature that can be used to authenticate the validity of the image data together with the validity of event time and location information stored with the image”; validates location context of the media data (authenticate the validity of the image with [..] location information stored with image)), (Col. 3 lines 16-30 “Digital camera 10 obtains a digital image for a photographic scene by exposing a CCD sensor array to the photographic scene and converting the CCD data into digital data. GPS unit 30 obtains GPS-derived data such as time and location data through conventional triangulation techniques using the GPS grid of orbital satellites”; in response to an object scene in a field of view (photographic scene obtained) of the mobile device captured for conversion (digital camera [..] converting [..] into digital data))
certificate validating the location context (Col. 1 lines 65-67 and Col. 2 lines 1-3 “ by deriving a digital signature based on both coded GPS data and the image data, and by storing the digital signature in a header for a file with the image data.”; certificate (signature) associated with image data and location (GPS data)), (Col. 2 lines 22-30 “ a digital signature which verifies the authenticity of the image data, and which also verifies the authenticity of the event based on the GPS-derived data in the header.”; validating the location context ( signature verifies the authenticity of the image data and which also verifies [..] GPS-derived data)), (Col. 4 lines 9-25 “by which digital image data obtained by camera 10 is provided with a digital signature that can be used to authenticate the validity of the image data together with the validity of event time and location information stored with the image”; certificate validating the location context (signature that can be used to authenticate the validity of the image [..] with validity of [..] location information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Schumacher to the digital media authentication system that includes a media process application in a mobile device that computes a hash image and is maintained by a blockchain network with ledgers entry’s that contain the image hash, a timestamp and a location of the media data teachings of Raspotnik because of the analogous concept of authenticating media data and determining integrity based on the validity of the media data. Schumacher includes a location attestation system that validates the location contexts of the media data in response to an object scene in a field of view as well as a certificate that validates the location context. This is significant because images, videos or other related media data captured on smartphone or mobile devices can be used as eyewitness accounts for criminal activity, riots, police brutality, etc. It becomes even more important when uploading the media, as potential legal evidence, to ensure the location of the image/video taken corresponds to the same location where the crime, brutality, riots or 
The motivation to combine these reference is by implementing a system where the location of the media data is validated in response to an object scene taken in a field of view along with a corresponding certificate the images, videos, or other media data taken can be assured by the user that no tampering or forgery has occurred and that manipulation or risk that may be caused can be eliminates by the corresponding location context that is verified. This in return protects the integrity and credibility of eyewitnesses, human right activist, journalist and other civilian from doing their civic duty and documenting criminal behavior in communities. This also leads to proof of authenticity that cannot be subjected or contest in legal disputes and for the user the media data can be forensically secure, available and viable as authenticated evidence 

In regards to Claim 10, Raspotnik teaches a method for authenticating digital evidence, comprising (Par. (0006) “media authentication system using an example distributed ledger.”; media authentication system)
capturing media data of interest; (Par. (0003) “includes capturing a media content from a media recording device,”; capturing media data)
computing a hash of the captured media data; (Par. (0003) “generating a hash of the media content,”; generating (computing) hash of captured media data (hash of the media content)
generating a location  … of the captured media data (Par. (0003) “includes capturing a media content from a media recording device,”; captured media data (capturing a media content)), (Par. (0020) “the media generating device 110 also includes a geographical positioning system (GPS) module 120 that is configured to communicate with a GPS satellite to determine the location of the media generating device 110.”; location associated with media generating device that produce media data (media content))
and adding the location …., the hash, and an immutable timestamp to a blockchain including the hash, an immutable timestamp, and the location …... (Par. (0018) “Different types of media transactions may be transmitted to, approved by, and stored in the distributed ledger 102. A media attestation transaction includes information that attests to authenticity, integrity, location, generation time, storage location, etc., of a specific media file generated by the media generating device 110. Media transactions sent to the distributed ledger may include information such as date and time of media generation, media describing characteristics, media generation location, identification of the media generating device 110, certificates (e.g., keys), etc”; blockchain network (distributed ledger) storing location and timestamp (date and time)), (Par. (0012) “a camera may be configured to store a video file in a number of pieces of video files, with each piece including a five second worth of media. In such an implementation, whenever such piece of media is stored, the hash generator generates a hash corresponding to the stored piece of media.”; robust image hash (media correlating to video that is hashed)), (Par. (0023) “the hash generator 116 generates hash of portions of media, where the size of the media portions may be determined media correlating to hash), (Par. (0028) “The distributed ledger 102 stores the hash values and/or the related header values as transactions on the blocks 104, 106 of the distributed ledger 102.”; hash stored and maintained on blockchain network (distributed ledger))
However Raspotnik does not explicitly teach certificate validating a location context of the ….. data and a location certificate
Wherein Schumacher teaches certificate validating a location context (Col. 1 lines 65-67 and Col. 2 lines 1-3 “ by deriving a digital signature based on both coded GPS data and the image data, and by storing the digital signature in a header for a file with the image data.”; certificate (signature) associated with image data and location (GPS data)), (Col. 2 lines 22-30 “ a digital signature which verifies the authenticity of the image data, and which also verifies the authenticity of the event based on the GPS-derived data in the header.”; validating the location context ( signature verifies the authenticity of the image data and which also verifies [..] GPS-derived data)), (Col. 4 lines 9-25 “by which digital image data obtained by camera 10 is provided with a digital signature that can be used to authenticate the validity of the image data together with the validity of event time and location information stored with the image”; certificate validating the location context (signature that can be used to authenticate the validity of the image [..] with validity of [..] location information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Schumacher to the capturing of media data, the hashing of media data, the generating of a location of the media data and 
The motivation to combine these reference is by implementing a system where the location of the media data is validated in response to an object scene taken in a field of view along with a corresponding certificate the images, videos, or other media data taken can be assured by the user that no tampering or forgery has occurred and that manipulation or risk that may be caused can be eliminates by the corresponding location context that is verified. This in return protects the integrity and credibility of eyewitnesses, human right activist, journalist and other civilian from doing their civic duty and documenting criminal behavior in communities. This also leads to proof of authenticity that cannot be subjected or contest in legal disputes and for the user the media data can be forensically secure, available and viable as authenticated evidence.

In regards to Claim 19, claim 19 is a computer program product claim that recites similar limitation to the method of claim 10 and the teachings of Raspotnik and Schumacher address all the limitations discussed in claim 10 and are thereby rejected under the same grounds. 





Claims 2, 11-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raspotnik et al. (U.S Pub. No. 20190130190, hereinafter referred to as “Raspotnik") and Schumacher et al. (U.S No. 6269446, hereinafter referred to as “Schumacher”) in further view of Chen et al. (U.S Pub. No. 20180212970, hereinafter referred to as “Chen”). 

In regards to Claim 2, Raspotnik teaches the digital media authentication system of claim 1, wherein the blockchain network includes a plurality of …..nodes, one of which is a ….. node that communicates with the mobile electronic device to receive the image hash, immutable timestamp, …. and that generates the ledger entry, and wherein the other ….nodes of the blockchain network verify that the information has a valid signature of the mobile electronic device. (Par. (0016) “ a number of different “nodes.” Nodes are computer systems executing processor executable instructions for supporting the distributed ledger 102. In plurality of nodes in blockchain network  (distributed ledger) that receives and validates transaction; other nodes (contributor node) verifies transaction)), (Par. (0033) “The media hash transaction 206 further includes a digital signature 208, which signs the media hash transaction [..] verify that the media hash was transmitted from an authorized entity”; transaction that is verified has signature that is check for validity (verify hash was transmitted from an authorized entity)), (Par. (0018) “media attestation transaction includes information that attests to authenticity, integrity, location, generation time, storage location, etc., of a specific media file generated by the media generating device 110. Media transactions sent to the distributed ledger may include information such as date and time of media generation, media describing characteristics, media generation location, identification of the media generating device 110, certificates”; transaction corresponding to image hash (media that was hashed) and timestamp (date and time))
However Raspotnik does not explicitly teach and location certificate 
Wherein Schumacher teaches Location certificate (Col. 1 lines 65-67 and Col. 2 lines 1-3 “ by deriving a digital signature based on both coded GPS data and the certificate (signature) associated with image data and location (GPS data)), (Col. 2 lines 22-30 “ a digital signature which verifies the authenticity of the image data, and which also verifies the authenticity of the event based on the GPS-derived data in the header.”; validating the location context ( signature verifies the authenticity of the image data and which also verifies [..] GPS-derived data)), (Col. 4 lines 9-25 “by which digital image data obtained by camera 10 is provided with a digital signature that can be used to authenticate the validity of the image data together with the validity of event time and location information stored with the image”; certificate validating the location context (signature that can be used to authenticate the validity of the image [..] with validity of [..] location information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Schumacher to the digital media authentication system that includes a media process application in a mobile device that computes a hash image and is maintained by a blockchain network with ledgers entry’s that contain the image hash, a timestamp and a location of the media data teachings of Raspotnik because of the analogous concept of authenticating media data and determining integrity based on the validity of the media data. Schumacher includes a location attestation system that validates the location contexts of the media data in response to an object scene in a field of view as well as a certificate that validates the location context. This is significant because images, videos or other related media data captured on smartphone or mobile devices can be used as eyewitness accounts for criminal activity, riots, police brutality, etc. It becomes even more important when 
The motivation to combine these reference is by implementing a system where the location of the media data is validated in response to an object scene taken in a field of view along with a corresponding certificate the images, videos, or other media data taken can be assured by the user that no tampering or forgery has occurred and that manipulation or risk that may be caused can be eliminates by the corresponding location context that is verified. This in return protects the integrity and credibility of eyewitnesses, human right activist, journalist and other civilian from doing their civic duty and documenting criminal behavior in communities. This also leads to proof of authenticity that cannot be subjected or contest in legal disputes and for the user the media data can be forensically secure, available and viable as authenticated evidence 
However Raspotnik and Schumacher do not explicitly teach Consensus nodes, trusted consensus node
Wherein Chen teaches consensus nodes, trusted consensus node (Par.  (0015) “may broadcast the hash key to other trusted nodes in the IoT network; and may validate the access request based on a solution consensus from the other trusted nodes”; trusted consensus nodes), (Par. (0033) “a hashing computation of the access list that is verified by consensus of control nodes”; consensus nodes),




In regards to Claim 11, Raspotnik teaches the method of claim 10, further comprising: computing and outputting by a mobile electronic device the hash of the captured media data, the location …., and a hash of metadata of the media data to a ….. node of a blockchain network storing the blockchain; and  ((Par. (0011) “In one implementation, a media generating device, such as a camera, a smartphone, etc., includes a hash generator that generates a hash of the media content generated by the media generating device. The hash generator may also include the time of the media generation and the location of the media generation into the hash”; computing by a mobile device (smartphone) the hash of the captured media (hash of the media content) corresponding to a location), (Par. (0018) “Different types of media transactions may be transmitted to, approved by, and stored in the distributed ledger 102. A media attestation transaction includes information that attests to authenticity, integrity, location, generation time, storage location, etc., of a specific media file generated by the media generating device 110. Media transactions sent to the distributed ledger may include information such as date and time of media generation, media describing characteristics, media generation location, identification of the media generating device 110, certificates (e.g., keys), etc”; blockchain network (distributed ledger) storing location and timestamp (date and time)), (Par. (0012) “a camera may be configured to store a video file in a number of pieces of video files, with each piece including a five second worth of media. In such an implementation, whenever such piece of media is stored, the hash generator generates a hash corresponding to the stored piece of media.”; hash of media data (media correlating to video that is hashed)), (Par. (0023) “the hash generator 116 generates hash of portions of media, where the size of the media portions may be determined based on the various parameters related to the media generating device”; media correlating to hash), (Par. (0028) “The distributed ledger 102 stores the hash values and/or the related header values as transactions on the blocks 104, 106 of the distributed ledger 102.”; hash stored and maintained on blockchain network (distributed ledger)), (Par. (0016) “The distributed ledger 102 is supported by a number of different “nodes.” Nodes are computer systems executing processor executable instructions for supporting the distributed ledger 102. In some example implementations, nodes may be implemented in various types. For example, a full ledger node is a node that stores a substantially complete copy of the distributed ledger 102. A validation node is a node that may validate and approve transactions and/or blocks for inclusion in the distributed ledger 102”; node of blockchain))
generating by the ….. node a ledger entry for the hash of the captured media, the immutable timestamp, the location ….., and a hash of metadata of the media data. (Par. (0014) “The hash generator 116 communicates with a transmitter 126 to communicate the hash value to the distributed ledger 102. In one implementation, the hash generator 116 communicates the hash values as they are generated. Alternatively, hash corresponding to media data (media content) with ledger entry (communicates hash to the distributed ledger)), (Par. (0030-0031) “The block diagram 200 includes a media generating device 202 executing a ledger node 204. [..] The ledger node 204 is configured to consume transactions from the distributed ledger 310 and transmit transactions to the distributed ledger 210. In some example implementations, the ledger node 204 verifies transactions on the distributed ledger 210. Also in some example implementations, the ledger node 204 validates and approves transactions and/or blocks”; by the node (ledger node) with hash of capture media (transaction with media data)), (Par. (0016) “he distributed ledger 102 is supported by a number of different “nodes.” Nodes are computer systems executing processor executable instructions for supporting the distributed ledger 102. In some example implementations, nodes may be implemented in various types. For example, a full ledger node is a node that stores a substantially complete copy of the distributed ledger 102. A validation node is a node that may validate and approve transactions and/or blocks for inclusion in the distributed ledger 102. A contributor node is a node that contributes transactions for validation on the distributed ledger 102. A consumer node is a node that may consume and verify transactions on the distributed ledger 102. It should be understood that other types of nodes are contemplated.”; plurality of nodes with transactions)), (Par. (0018) “A media attestation transaction includes information that attests to authenticity, integrity, location, generation time, storage location, etc., of a specific media file generated by the media generating device 110. Media transactions transactions correlating to time and location that is stored in ledger entry (distributed ledger))
However Raspotnik does not explicitly teach and location certificate 
Wherein Schumacher teaches Location certificate (Col. 1 lines 65-67 and Col. 2 lines 1-3 “ by deriving a digital signature based on both coded GPS data and the image data, and by storing the digital signature in a header for a file with the image data.”; certificate (signature) associated with image data and location (GPS data)), (Col. 2 lines 22-30 “ a digital signature which verifies the authenticity of the image data, and which also verifies the authenticity of the event based on the GPS-derived data in the header.”; validating the location context ( signature verifies the authenticity of the image data and which also verifies [..] GPS-derived data)), (Col. 4 lines 9-25 “by which digital image data obtained by camera 10 is provided with a digital signature that can be used to authenticate the validity of the image data together with the validity of event time and location information stored with the image”; certificate validating the location context (signature that can be used to authenticate the validity of the image [..] with validity of [..] location information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Schumacher to the teachings of Raspotnik for the reasons stated in dependent claim 2.
However Raspotnik and Schumacher do not explicitly teach Consensus nodes, trusted consensus node
consensus nodes,(Par.  (0015) “may broadcast the hash key to other trusted nodes in the IoT network; and may validate the access request based on a solution consensus from the other trusted nodes”; consensus nodes), (Par. (0033) “a hashing computation of the access list that is verified by consensus of control nodes”; consensus nodes),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chen to the teachings of Raspotnik and Schumacher for the reasons stated in dependent claim 2



In regards to Claim 12, claim 12 recites similar limitation to the system of claim 2 and the teachings of Raspotnik Schumacher and Chen address all the limitations discussed in claim 2 and are thereby rejected under the same grounds. 

In regards to Claim 20, claim 20 recites similar limitation to the method of claim 11 and the teachings of Raspotnik Schumacher and Chen address all the limitations discussed in claim 11 and are thereby rejected under the same grounds. 



Claims 3-4 and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raspotnik et al. (U.S Pub. No. 20190130190, hereinafter referred to as “Raspotnik") and Schumacher et al. (U.S No. 6269446, hereinafter referred to as “Schumacher”) in further view of Rosenquist et al. (U.S Pub. No. 20170187525, hereinafter referred to as “Rosenquist”). 

	In regards to Claim 3, the combination of Raspotnik and Schumacher do not explicitly teach the digital media authentication system of claim 1, wherein the mobile electronic device is registered to generate a pseudo identity that associates the media processing application with an identity of the user.
	Wherein Rosenquist teaches the digital media authentication system of claim 1, wherein the mobile electronic device is registered to generate a pseudo identity that associates the media processing application with an identity of the user. (Par. (0012) “a computing device or other apparatus can generate an arbitrary number of dynamic, persistent, globally-unique (or pseudo-unique) device identifiers”; generating a pseudo identity (generate an [..] pseudo-unique [..] identifier) by a mobile electronic device (computing device)), (Par. (0112) “customer device 116, and pre-installs the licensed software. This may be or comprise an operating system, or operational software such as an office suite, web browser, social media software, or similar.”; pseudo identity (pseudo-unique identifier) associated to media processing application (social media software)), (Par. (0012) “An administrator or user of the device controls compartmentalized identities, so that there is no need for private user data or name/password pairs. The administrator or user controls access between the requestor and the embedded HGDI system [0016] d. Persistent—Because the dynamic ID is seeded [..] Globally Unique or Pseudo-Unique—The ID generated by the device may be pseudo identity (pseudo-unique identifier) associated with identity of a user (administrator or user of the device))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rosenquist to the digital media authentication system that includes a media process application in a mobile device that computes a hash image and is maintained by a blockchain network with ledgers entry’s that contain the image hash, a timestamp and a location of the media data teachings of Raspotnik and a location attestation system that validates the location contexts of the media data in response to an object scene in a field of view as well as a certificate that validates the location context teachings of Schumacher because of the analogous concept of protecting the privacy of user devices in use of media data through media processing applications. Rosenquist includes creating a pseudo identity that associates with the media processing application and the identity of the user. This is significant because when users are uploading media data, videos or images pertaining to eye witness accounts such as crime, police brutality and riots, the user can maintain anonymity and not be subjected to harassment or questioning of the media data. This protects the privacy of the user by allowing them to freedom to capture various media data on the processing application and at the same time maintain safety.
The motivation to combine these references is by implementing a pseudo identity that is associated with the user identity uploaded media corresponding to issues in the community such as crime or confrontation can be captured without contest or subjected to questioning in regards to illegitimacy or bias because the identity of the user who captured the media data will be unknown and the validity and authenticity of the media 



In regards to Claim 4, the combination of Raspotnik and Schumacher do not explicitly teach the digital media authentication system of claim 3, wherein the pseudo identity is generated from a cryptographic hash of a user-provided identifier.
Wherein Rosenquist teaches the digital media authentication system of claim 3, wherein the pseudo identity is generated from a cryptographic hash of a user-provided identifier. (Par. (0012) “ID is seeded, the same value can be persistently re-generated simply by using the same seed. This may be done with a one-way hash (e.g., the ID can be generated from the seed, but the seed cannot be reverse engineered from the hash).”; ID generated from hash))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rosenquist to the digital media authentication system that includes a media process application in a mobile device that computes a hash image and is maintained by a blockchain network with ledgers entry’s that contain the image hash, a timestamp and a location of the media data teachings of Raspotnik and a location attestation system that validates the location contexts of the media data in response to an object scene in a field of view as well as a certificate that validates the location context teachings of Schumacher because of the analogous concept of protecting the privacy of user devices in use of media data through media 

In regards to Claim 13, claim 13 recites similar limitation to the system of claim 3 and the teachings of Raspotnik Schumacher and Rosenquist address all the limitations discussed in claim 3 and are thereby rejected under the same grounds. 

In regards to Claim 14, claim 13 recites similar limitation to the system of claim 4 and the teachings of Raspotnik Schumacher and Rosenquist address all the limitations discussed in claim 4 and are thereby rejected under the same grounds. 


s 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raspotnik et al. (U.S Pub. No. 20190130190, hereinafter referred to as “Raspotnik"),  Schumacher et al. (U.S No. 6269446, hereinafter referred to as “Schumacher) and Rosenquist et al. (U.S Pub. No. 20170187525, hereinafter referred to as “Rosenquist”) in further view of Marion et al. (U.S Pub. No. 20200380090, hereinafter referred to as “Marion”)

In regards to Claim 5, the combination of Raspotnik and Schumacher do not explicitly teach the digital media authentication system of claim 4, wherein the user-provided identifier is stored in the ledger entry, and wherein the ledger entry is constructed for processing by a social media computing platform to confirm ownership and copyright with respect to the media data.
Wherein Marion teaches the digital media authentication system of claim 4, wherein the user-provided identifier is stored in the ledger entry, and wherein the ledger entry is constructed for processing by a social media computing platform to confirm ownership and copyright with respect to the media data. (Par. (0082) “Each token contains a key for decrypting a corresponding one of the encrypted copies, and identifying information related to access rights for the encrypted copy.”; user-provided identifier (token with identifying information)), (Par. (0026) “record, via the network, the plurality of rights tokens to a rights blockchain, the rights blockchain being representative of actions related to distribution of the plurality of copies of the encrypted the digital media file.”; storing token in ledger entry (blockchain)) that associates with media data (digital media file)), (Par. (0102) “the number of rights tokens created is tokens corresponding to encrypted copies)), (Par. (0109) “include querying the originator, via the user device 110, as to whether any end users are to be allowed any one of the encrypted copies to be shared on any one of various social media platforms. Upon receiving a positive confirmation from the user device 110 to allow the encrypted copies to be shared on one or more social media platforms, the method 200 could further include encoding at least one encrypted copy of the digital media file for sharing over one or more social networking platforms. It is contemplated that the permissions to share on a social media platform”; encrypted copies of token corresponding to social media platform), (Par. (0117) “verifies the access rights of the consumer by comparing the identifying information contained in a corresponding one of the plurality of rights tokens to the user identifying information”; confirming ownership (comparing identifying information of tokens)), (Par. (0134) “causing, by an application of the reader device 110, the rights blockchain 140 to be updated to record the exchanging of the rights token. By recording the exchange of the rights token to the rights blockchain 140, the ownership or access rights are transferred. By the present technology, access is controlled by confirming ownership through the blockchain”; ledger entry (blockchain with tokens) to confirm ownership and copyright), (Par. (0173) “and the originator is an owner of a copyright of the digital literary document.”; copyright)), (Par. (0060) “This makes blockchains particularly useful for recording transactions. In the present technology, the inventors have determined that such secure recording of transactions can help address the issues discussed above with respect to distributing media that is protected by copyright (for example), without resorting to some copyright with respect to media data (distributing media is protected by copyright))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Marion to the digital media authentication system that includes a media process application in a mobile device that computes a hash image and is maintained by a blockchain network with ledgers entry’s that contain the image hash, a timestamp and a location of the media data teachings of Raspotnik and a location attestation system that validates the location contexts of the media data in response to an object scene in a field of view as well as a certificate that validates the location context teachings of Schumacher because of the analogous concept of verifying blockchain and distributed ledger entries corresponding to media data. Marion includes a process of storing an identifier in a ledger entry and having the ledger entry correlate to a social media platform that confirms ownership and copyrights of media data. This is significant because by having an identifier in the ledger and confirming ownership and copyrights of the media data the user is protected for the media data they have produced and the blockchain system with its ledgers can corroborate the identity to the media data produced. This proves vital for journalist and eyewitnesses because the social media platform checks ownership and copyright before the images, videos and media data is uploaded. This is important because later on in courtroom settings or government investigations the authenticity of the media data will not be subjected to questioning and the copyright and ownership along with the identifier can be utilized as proof. The motivation to combine these references is by implementing a 

In regards to Claim 15, claim 15 recites similar limitation to the system of claim 5 and the teachings of Raspotnik Schumacher and Marion address all the limitations discussed in claim 5 and are thereby rejected under the same grounds. 



Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raspotnik et al. (U.S Pub. No. 20190130190, hereinafter referred to as “Raspotnik") and Schumacher et al. (U.S No. 6269446, hereinafter referred to as “Schumacher”) in further view of Weiss et al. (U.S Pub. No. 20170206643, hereinafter referred to as “Weiss”). 

	In regards to Claim 6, the combination of Raspotnik and Schumacher teach the system of claim 1, Raspotnik further teaches the digital media authentication system of claim 1, wherein the immutable timestamp includes a time the ledger entry is committed to a blockchain of the blockchain network and (Par. (0039) “receives time-stamp of when the encrypted output of operation 318 is received at the distributed ledger [..] together with the block on the distributed ledger where the hash value may be stored, and the time-stamp when the encrypted output of operation 318 is received at timestamp of time ledger entry (encrypted output/ hash value (hash of media)) is committed (received) to a blockchain (distributed ledger))
	However Raspotnik and Schumacher do not explicitly teach provides a proof of authenticity of the media data at a time of upload to a remote media storage location.
	Wherein Weiss teaches provides a proof of authenticity of the media data at a time of upload to a remote media storage location. (Par. (0014) “ a production validation system    [..] can upload these images to a (local or remote) database, such as in real-time or asynchronously, with a timestamp of when each image was captured and an identifier of the optical inspection station that captured each image”; provides proof of authenticity (validation system can) of media data (images) at the time of upload to a remote media storage location ( can upload these images to a remote database in real-time with a timestamp of [..] each image))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Weiss to the digital media authentication system that includes a media process application in a mobile device that computes a hash image and is maintained by a blockchain network with ledgers entry’s that contain the image hash, a timestamp and a location of the media data and timestamp of time the ledger entry is committed to the blockchain teachings of Raspotnik and a location attestation system that validates the location contexts of the media data in response to an object scene in a field of view as well as a certificate that validates the location context teachings of Schumacher because of the analogous concept of verifying authenticity of media data in a system based on time . Weiss includes providing proof of authenticity of a time the media data was uploaded to a remote storage location, this is 

In regards to Claim 16, claim 16 recites similar limitation to the system of claim 6 and the teachings of Raspotnik Schumacher and Weiss address all the limitations discussed in claim 6 and are thereby rejected under the same grounds. 




Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raspotnik et al. (U.S Pub. No. 20190130190, hereinafter referred to as “Raspotnik") and Schumacher et al. (U.S No. 6269446, hereinafter referred to as “Schumacher”) hereinafter referred to as “Kanza”). 

	In regards to Claim 7, the combination of Raspotnik and Schumacher do not explicitly teach the digital media authentication system of claim 1, wherein the media processing application, location attestation system performs a location authentication process including validating the location context through a cellular telecommunications network.
	Kanza teaches the digital media authentication system of claim 1, wherein the media processing application, location attestation system performs a location authentication process including validating the location context through a cellular telecommunications network. (Par. (0110) “mobile device [..] an image capture and processing system 732 (“image system”). The image system 732 can be configured to capture or otherwise obtain photos, videos, and/or other visual information. As such, the image system 732 can include cameras, lenses, charge-coupled devices (“CCDs”), combinations thereof, or the like. The mobile device 700 may also include a video system 734. The video system 734 can be configured to capture, process, record, modify, and/or store video content. [..] wireless communication devices”; media processing application (capturing, recording and modifying of images, video content etc.)) correlating to cellular telecommunication network (wireless communication)), (Par. (0007) “verify authenticity of the signed session identifier using [..] location certificate to the user device”; validating the location context ( verifying authenticity of location certificate)), (Par. (0038) “localized corroborator system 106 can location attestation system (localized corroborator system) performing authentication process (verifies authenticity) of location content (location certificate with precise location and time))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kanza to the digital media authentication system that includes a media process application in a mobile device that computes a hash image and is maintained by a blockchain network with ledgers entry’s that contain the image hash, a timestamp and a location of the media data and timestamp of time the ledger entry is committed to the blockchain teachings of Raspotnik and a location attestation system that validates the location contexts of the media data in response to an object scene in a field of view as well as a certificate that validates the location context teachings of Schumacher because of the analogous concept of validating location context corresponding to the media data in a wireless system. Kanza includes a media processing application with a location attestation system that validates the location context of data through a cellular telecommunication network. This is important because it allows the freedom of movement to securely capture media data remotely with the use of smartphones, tablets, handheld devices etc. with no restrictions. This allows eyewitnesses, human rights activists and journalist to document and protect their community from criminal activity as well as capture and record relevant information no 

In regards to Claim 17, claim 17 recites similar limitation to the system of claim 7 and the teachings of Raspotnik Schumacher and Kanza address all the limitations discussed in claim 7 and are thereby rejected under the same grounds. 




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raspotnik et al. (U.S Pub. No. 20190130190, hereinafter referred to as “Raspotnik") and Schumacher et al. (U.S No. 6269446, hereinafter referred to as “Schumacher”) in further view of Simon et al. (U.S Pub. No. 20160012424, hereinafter referred to as “Simon”). 

In regards to Claim 8, the combination of Raspotnik and Schumacher do not explicitly teach the digital media authentication system of claim 1, wherein the blockchain network includes an open source distributed ledger protocol.
Wherein Simon teaches the digital media authentication system of claim 1, wherein the blockchain network includes an open source distributed ledger protocol. (Par. (0045) “through an distributed ledger protocol including open source aspects or open source characteristics [..] the distributed ledger/block chain 24 may include incentive units or tokens 46 to incentivize commerce behaviors, e.g., ecommerce or non-ecommerce, offline or online transactions, or non-transactional behaviors, distributed 18 through a propriety distribution or incentive protocol platform”; open source distributed ledger protocol (distributed ledger protocol including open source) of blockchain network)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Simon to the digital media authentication system that includes a media process application in a mobile device that computes a hash image and is maintained by a blockchain network with ledgers entry’s that contain the image hash, a timestamp and a location of the media data and timestamp of time the ledger entry is committed to the blockchain teachings of Raspotnik and a location attestation system that validates the location contexts of the media data in response to an object scene in a field of view as well as a certificate that validates the location context teachings of Schumacher because of the analogous concept of verifying data in a blockchain network. Simon includes implementing an open source distributed ledger protocol in the blockchain network, this is important because whistleblowers or . 





Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raspotnik et al. (U.S Pub. No. 20190130190, hereinafter referred to as “Raspotnik") and Schumacher et al. (U.S No. 6269446, hereinafter referred to as “Schumacher”) in further view of Smith et al. (U.S Pub. No. 20180089041, hereinafter referred to as “Smith”). 

	In regards to Claim 9, the combination of Raspotnik and Schumacher teach the system of claim 1, Raspotnik further teaches media data (Par. (0003) “includes capturing a media content from a media recording device, generating a hash of the media content, storing the media content in a storage device, and transmitting a media media data (media content)), (Par. (0012) “a hash anytime a portion of the media is recorded in any storage media. For example, a camera may be configured to store a video file in a number of pieces of video files, with each piece including a five second worth of media. In such an implementation, whenever such piece of media is stored,”; media data (video))
	However Raspotnik and Schumacher do not explicitly teach the digital media authentication system of claim 1, further comprising a communication interface for an investigator computer to query the blockchain network to identify the ledger entry to verify the integrity of the …. data.
	Wherein Smith teaches the digital media authentication system of claim 1, further comprising a communication interface for an investigator computer to query the blockchain network to identify the ledger entry to verify the integrity of the …. data. (Par. (0047) “A query optimized distributed ledger system may assist in de-duplication where finding the transaction that originated the ledger entry may eliminate unnecessary copying and storage of data blocks by transaction nodes and/or application nodes as well as optimizing query performance. Since a query optimized distributed ledger system maintains data integrity and that integrity may be verified, forensics investigators may be certain of query results prior to taking impactful actions.”; investigator (forensics investigator) querying the blockchain network (distributed ledger) to verify integrity of data)), (Par. (0050) “The instructions may further be transmitted or received over a communications network using a transmission medium via the network interface device utilizing any one of a number of transfer protocols”; interface device))


In regards to Claim 18, claim 18 recites similar limitation to the system of claim 9 and the teachings of Raspotnik Schumacher and Smith address all the limitations discussed in claim 9 and are thereby rejected under the same grounds. 




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Palyutina; Karina (U.S Pub. No. 20210092613) “PROVISION OF LOCATION-SPECIFIC USER INFORMATION”. Considered this reference because it addressed the concept of spatio-temporal and its correlation to the proof of location of the data as discussed in the specification of the instant application

Nandakumar; Karthik (U.S Pub. No. 20200014528) “STRENGTHENING NON-REPUDIATION OF BLOCKCHAIN TRANSACTIONS”. Considered this application because it relates creating a pseudo-identity in correlation to utilizing a blockchain network to maintain anonymity and privacy

Malone, Michael F. (U.S Pub.  No. 20040125208) “Forensic Communication Apparatus And Method”. Considered this application because it addressed the use of investigators or forensics corresponding to media data and the use of certificate authority based on location.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497